EXHIBIT 10.14


ASSIGNMENT OF ASSET PURCHASE AGREEMENT
Nazareth Vista Belmont
This Assignment of Asset Purchase Agreement (the “Assignment”) is made as of the
8th day of June, 2017 (the “Effective Date”), by and between Colonial Oaks
Senior Living Holdco, LLC, a Delaware limited liability company (“Assignor”),
GAHC4 Belmont CA ALF, LLC, a Delaware limited liability company (the “Griffin
Assignee”) and COSL Belmont, LP, a Delaware limited partnership (the “Subtenant
Assignee” and collectively with Griffin Assignee, “Assignee”). “Buyer” shall
mean Assignor and Assignee.
RECITALS
A.    Assignor and Nazareth Vista, LLC, a California limited liability company
(“Seller”) are parties to that certain Purchase and Sale Agreement and Joint
Escrow Instruction dated March 6, 2017 (as amended by the parties prior to the
date hereof and thereafter, the “Agreement”).
B.    The Agreement is for the purchase and sale of certain property, including,
but not limited to, (A) a fee simple interest in certain real property commonly
known as Nazareth Vista Belmont, located at 900 Sixth Avenue, Belmont,
California, and being more particularly described in the Agreement; and (B) all
right, title and interest of Seller in and to the Property, as said term is
defined by the Agreement.
C.    Assignor desires to assign to Griffin Assignee certain of Assignor’s
rights, title and interest under the Agreement with respect to the Real Property
Assets (as defined herein), and Griffin Assignee desires to take and assume all
of Assignor’s rights, title and interest in the Agreement with respect thereto.
D.    Assignor desires to assign to Subtenant Assignee the Operating Assets (as
defined herein), and Subtenant Assignee desires to take and assume all of
Assignor’s rights, title and interest in the Agreement with respect thereto.
E.    Seller joins in the execution of this Assignment to indicate its consent
and approval hereof, and its agreement with the terms and conditions hereof in
modification of the Agreement.
F.    “NOI Guarantor” (as hereinafter defined) joins in the execution of this
Assignment to indicate its consent and approval hereof, and its agreement with
the terms and conditions hereof in modification of the Agreement.
G.    This Assignment is being executed simultaneously with the execution of an
assignment of each of the Other Property Purchase Agreements, which other
assignments are materially the same as this Assignment in form and substance.
H.    As used in this Assignment, the term: (i) “Tranche 1 Properties” shall
mean Nazareth Classic Care Menlo Park in Menlo Park, California, Nazareth
Classic Care Fairfield in


1

--------------------------------------------------------------------------------




Fairfield, California, Nazareth Park Place Sacramento in Sacramento, California
and Nazareth Vista in Belmont, California; (ii) “Tranche 2 Properties” shall
mean Nazareth Classic Care Napa in Napa, California, Nazareth Agua Caliente
Retirement Community in Sonoma, California and Nazareth Rose Garden of Napa in
Napa, California; (iii) “Tranche 1 Property PSAs” shall mean Other Property
Purchase Agreements with respect to the Tranche 1 Properties; (iv) “Tranche 2
Property PSAs” shall mean Other Property Purchase Agreements with respect to the
Tranche 2 Properties; (v) “Tranche 1 Closing Date” shall mean June 28, 2017; and
(vi) “Tranche 2 Closing Date” shall mean the Closing Date for the Tranche 2
Properties shall mean December 29, 2017, or such earlier date designated by
Griffin Assignee (or if Griffin Assignee has elected not to proceed with the
closing of the Tranche 2 Properties as permitted herein, by Subtenant Assignee)
by written notice delivered to Seller, which earlier date shall be no less than
ten (10) business days following the date on which such notice is received.
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereunto agree as follows:
1.    Definitions. Capitalized terms used, but not otherwise defined herein,
shall have the meaning ascribed to them in the Agreement.
2.    Assignment.
a.    Bifurcation of Assets.
i.    As used in this Assignment, the term “Real Property Assets” shall mean the
following:
A.    the Real Property;
B.    all of the Personal Property owned by Seller (exclusive of (i) the
Excluded Assets and (ii) the Personal Property included in the “Operating
Assets”, defined below);
C.    all of the Intangible Property (exclusive of (i) the Excluded Assets and
(ii) the Intangible Property included in “Operating Assets”), including, without
limitation, all certificates of need, bed rights or other similar entitlements
that are customarily issued to the real property owner of a licensed senior
housing Community similar to the Community.
ii.    As used in this Assignment, the term “Operating Assets” shall mean the
following:
A.    the following articles of Personal Property (exclusive of the Excluded
Assets):
(I)    All apparatus, computer equipment and software and hardware, machinery,
the vehicles identified on Schedule 1(d) of the Agreement, lobby decorations,
and all additions thereto and replacements of the same;


2

--------------------------------------------------------------------------------




(II)    All medical apparatus owned by Seller on the Closing Date;
(III)    All books and records relating to the Operating Assets, including
Resident records and files;
(IV)    All consumable inventories of every kind and nature whatsoever owned by
Seller, including, but not limited to, all pharmacy supplies, medical supplies,
or equipment, office supplies, other supplies and foodstuffs, which are located
at the Community, except to the extent used or consumed by Seller in connection
with the operation of the Community prior to Closing in the ordinary course of
business;
B.    the following articles of Intangible Property (exclusive of the Excluded
Assets):
(I)    the Warranties relating to the Operating Assets;
(II)    All claims, causes of action and other legal rights and remedies of
Seller against third parties, but not Seller’s obligations under the Agreement,
whether or not known as of the Closing Date, relating to or in connection with
Seller’s ownership of the Operating Assets or necessary to preserve for the
benefit of Subtenant Assignee, full rights to the Operating Assets, but
excluding causes of action and other legal rights and remedies of Seller (A)
against Buyer with respect to the transactions contemplated by this Agreement,
or (B) relating exclusively to the Excluded Assets;
(III)    All assignable insurance proceeds relating to the Operating Assets,
litigation records relating to the Operating Assets, and maintenance records;
(IV)    The Approvals, inclusive of those issued in connection with the business
operation of the Community, but exclusive of certificates of need, bed rights or
other similar entitlements that are customarily issued to the real property
owner of a licensed senior housing Community similar to the Community;
(V)    All goodwill relating to the operation of the Community;
(VI)    The Business and the assumed or d/b/a names associated with the
Business; and
(VII)    All admission phone numbers, websites, domain names and intangible
personal property used in the Business; and
C.    the Leases (consisting of the Residency Agreements and the Non-Residency
Leases) and the Security Deposits; and
D.    As provided herein, the Assigned Contracts.
b.    Assignment by Assignor.


3

--------------------------------------------------------------------------------




i.    Assignment to Griffin Assignee. As of the date of this Assignment,
Assignor hereby assigns and transfers unto Griffin Assignee all of Assignor’s
rights, title and interest under the Agreement with respect to the Real Property
Assets, including the right to exercise and enforce all of the terms, covenants
and conditions of the Agreement, with respect thereto.
ii.    Assignment to Subtenant Assignee. As of the date of this Assignment,
Assignor hereby assigns and transfers unto Subtenant Assignee all of Assignor’s
rights, title and interest under the Agreement with respect to the Operating
Assets, including the right to exercise and enforce all of the terms, covenants
and conditions of the Agreement, with respect thereto.
c.    Assumption by Assignee.
i.    Assumption by Griffin Assignee. Griffin Assignee hereby accepts, as of the
date of this Assignment, the assignment and transfer of Assignor’s rights, title
and interest in and to the Agreement with respect to the Real Property Assets
(including, without limitation, any obligation to proceed to and effectuate
Closing under the Agreement) assigned to it. Griffin Assignee hereby assumes and
agrees to be bound by all of the terms and conditions of the Agreement assigned
to it with respect to the Real Property Assets from and after the date of this
Assignment, and Griffin Assignee covenants that it will perform and observe all
the covenants and conditions relating thereto therein contained on Assignor’s
part to be performed and observed which accrue after the date of this
Assignment. Effective upon the date of this Assignment, Griffin Assignee shall
be directly and primarily liable to Seller for all obligations arising under the
Agreement with respect to the Real Property Assets and the other terms of the
Agreement specified herein.
ii.    Assumption by Subtenant Assignee. Subtenant Assignee hereby accepts, as
of the date of this Assignment, the assignment and transfer of Assignor’s
rights, title and interest in and to the Agreement with respect to the Operating
Assets (including, without limitation, any obligation to proceed to and
effectuate Closing under the Agreement) assigned to it. Subtenant Assignee
hereby assumes and agrees to be bound by all of the terms and conditions of the
Agreement assigned to it with respect to the Operating Assets from and after the
date of this Assignment, and Subtenant Assignee covenants that it will perform
and observe all the covenants and conditions relating thereto therein contained
on Assignor’s part to be performed and observed which accrue after the date of
this Assignment. Effective upon the date of this Assignment, Subtenant Assignee
shall be directly and primarily liable to Seller for all obligations arising
under the Agreement with respect to the Operating Assets and the other terms of
the Agreement specified herein.
3.    Other Terms and Conditions.
a.    Purchase Price; Pro-rations: Griffin Assignee shall pay the Purchase Price
as required by the Agreement, subject to the terms and conditions of the
Agreement. Subtenant Assignee shall be required to pay and shall pay at Closing
the Buyer’s share of the pro-rations addressed in and allocated pursuant to the
Agreement and shall receive from Seller at Closing sums payable to Buyer
pursuant to the Agreement.


4

--------------------------------------------------------------------------------




b.    Deed: Seller will convey the Real Property to Griffin Assignee pursuant to
Section 6.3.1 of the Agreement.
c.    Bills of Sale: Section 7.1.16 of the Agreement is hereby modified to
provide that Seller will convey the Personal Property and Intangible Property
pursuant to multiple Bills of Sale so that the applicable Real Property Assets
are transferred and conveyed to Griffin Assignee and the applicable Operating
Assets are transferred and conveyed to Subtenant Assignor pursuant to such Bills
of Sale. The form and substance of this document attached as an exhibit to the
Agreement are hereby deemed modified to reflect the allocation of assets
effectuated by this Assignment.
d.    Leases and Assigned Contracts: The Leases and Assigned Contracts to be
assigned pursuant to the Agreement shall only be assigned to, and assumed by,
Subtenant Assignee.
e.    Employees: All of the terms and conditions of the Section 9.2.2, 9.2.3 and
9.2.8 of the Agreement relating to Community Employees that refer to “Buyer”
shall mean only Subtenant Assignee or its affiliate, it being the intent of the
parties that Griffin Assignee shall acquire no rights, obligations or
liabilities with respect to said Community Employees; except that Griffin
Assignee shall be a party to the Non-Compete Agreement for the purpose of
benefitting from the restrictions on Seller set forth therein.
f.    Other Terms and Provisions; Closing Documents.
i.    Unless provided to the contrary in this Assignment, each Assignee shall
have the right to rely upon all of the terms and conditions of the Agreement,
including without limitation Article 7 (Seller Representations, Warranties and
Covenants), Article 9 (Conditions Precedent to Closing), Section 6.3 (Seller
Deliveries), and Article 13 (Remedies, including Indemnity); and with respect
thereto, “Buyer” (as such term is used therein) shall mean both Griffin Assignee
and Subtenant Assignee.
ii.    Each of Griffin Assignee and Subtenant Assignee shall be deemed to be a
Buyer for purposes of, and shall be parties to and beneficiaries under, (a) the
Non-Competition and Non-Solicitation Agreement, (b) the Purchase Agreement
Guaranty, and (c) the Holdback Escrow Agreement. The form and substance of each
of these documents attached as exhibits to the Agreement are hereby deemed
modified to reflect the post-Closing structure contemplated by this Assignment,
including the addition of Griffin Assignee and Subtenant Assignee and the lease
documents to be executed by them. Griffin Assignee and its counsel shall be
added as notice parties to each said agreement. The form of the deed attached to
the Agreement as Exhibit A is hereby revised to provide that (i) after
recording, the deed shall be delivered to counsel for Griffin Assignee and (ii)
tax statements shall be delivered to Griffin Assignee.
iii.    Subtenant Assignee, and not Griffin Assignee, will be the Buyer
counter-party to the OTA required by Section 9.1.20.
iv.    Seller (in such capacity, “NOI Obligor”) hereby agrees to pay to
Subtenant Assignee the amount, if any, by which the monthly net operating income
(as reported


5

--------------------------------------------------------------------------------




in the monthly financial statements (the “Monthly Report”) delivered by
Subtenant Assignee to Griffin Assignee in connection with the Master Lease
(defined below) of the Community is less than $154,480, said amount being the
required minimum monthly net operating income for the Community, with respect to
any of the eight (8) months following the Tranche 1 Closing Date (any such
amount, the “NOI Shortfall”). With respect thereto, Subtenant Assignee shall
have the right, pursuant to Section 4(b) of the Holdback Escrow Agreement, to
submit to Escrow Holder, Seller and NOI Guarantor an NOI Shortfall Disbursement
Request (as defined in the Holdback Escrow Agreement) together with a copy of
the applicable Monthly Report and to receive from the Holdback Escrow (without
any further actions or approvals by any party) an amount equal to the NOI
Shortfall in accordance with the provisions of the Holdback Escrow Agreement;
provided, however, that if the amount then in Holdback Escrow is insufficient to
pay the entire NOI Shortfall for such month, NOI Obligor shall pay the
deficiency directly to Subtenant Assignee within three (3) business days of
receipt of the NOI Shortfall Disbursement Request. Seller further agrees to pay
an amount equal to the NOI Shortfall disbursed from the Holdback Escrow to
Escrow Holder to replenish same within five (5) business days following Seller’s
receipt of the Monthly Report and written notice of such disbursement. Any
disbursement from the Holdback Escrow shall not constitute a waiver by Buyer of
their rights and remedies under the Agreement, the Purchase Agreement Guaranty,
the Holdback Escrow or the NOI Guaranty (defined below). Notwithstanding
anything in this paragraph to the contrary, the total amount of the NOI
Shortfall paid to Subtenant Assignee and each other “Subtenant Assignee” under
the Other Property Purchase Agreements shall not exceed One Hundred Thousand
Dollars ($100,000) per month.
v.    At the Tranche 1 Closing, as a condition to Subtenant Assignee’s and
Griffin Assignee’s obligation to close on the Tranche 1 Properties, Mounir
Kardosh, an individual (“NOI Guarantor”) shall deliver to Subtenant Assignee and
Griffin Assignee a Net Operating Income Guaranty (the “NOI Guaranty”) in form
and substance reasonably acceptable to NOI Guarantor (it being agreed by NOI
Guarantor that the general form of the Purchase Agreement Guaranty [exclusive of
the description of the guaranteed obligations] shall be an approved form for the
NOI Guaranty), Subtenant Assignee and Griffin Assignee pursuant to which NOI
Guarantor shall, as to each Tranche 1 Property, agree (i) to guarantee to
Subtenant Assignee the payment of each NOI Shortfall and (ii) to reimburse the
Holdback Escrow for any amount(s) withdrawn from the Holdback Escrow on a
monthly basis as NOI Shortfall within five (5) business days of the disbursement
of any such NOI Shortfall.
vi.    Section 7.3 of the Agreement is hereby amended to state that, at the
Tranche 1 Closing, Five Hundred Thousand Dollars ($500,000) of the Post-Closing
Escrow Funds shall be deposited into and held in the Holdback Escrow, and shall
be subject to the terms of the Holdback Escrow Agreement and support the
obligations of all Tranche 1 Property Sellers arising thereunder. Further, prior
to the end of the Due Diligence Period under the Tranche 2 PSAs, Buyer and
Seller shall determine the amount of Post-Closing Escrow Funds to be deposited
into and held in the Holdback Escrow, which shall be subject to the terms of the
Holdback Escrow Agreement and support the obligations of all Tranche 1 Property
Sellers and Tranche 2 Property Sellers arising thereunder.
vii.    Since the legal description of the Real Property set forth on the
Griffin Assignee’s survey thereof differs from the legal description of the Real
Property set forth


6

--------------------------------------------------------------------------------




on the deed by which Seller acquired title, at Closing Seller shall deliver to
Griffin Assignee two (2) originals of a quit claim deed conveying the Real
Property to Griffin Assignee utilizing such survey description.
viii.    At or prior to Closing, Seller shall fully resolve or satisfy any state
or federal tax liens against Seller and shall provide Griffin Assignee with
evidence thereof satisfactory to Griffin Assignee.
g.    Specific Modifications to Agreement:
i.    Definition of “Excluded Personal Property”: The definition of the term
“Excluded Personal Property” in Section 1(d) of the Agreement is hereby modified
to mean (1) all tangible personal property owned or leased from a party other
than Seller by the Residents and Tenants (each as defined below) or other
occupants of the Property, and (2) those items set forth on Schedule 1.4
attached hereto.
ii.    Definition of Survey, Title Review Period: The second sentence of Section
3.2 is hereby modified to read as follows: “Within two (2) days following the
Effective Date, Seller shall furnish Buyer with a copy of the most recent survey
of the Community in Seller’s possession, if any (the “Prior Survey”, and
collectively with the New Survey, the “Survey”) of any or all of the Land and
the Improvements by a registered land surveyor.” Additionally, to avoid the
implication that the Title Review Period has commenced running and/or expired,
the term “Title Review Period” is hereby modified to have the same meaning as
the Due Diligence Period, such that the Title Review Period shall expire when
the Due Diligence Period expires.
iii.    Definition of “Preliminary Targeted Closing Date”: As used in the
Agreement, the term “Preliminary Targeted Closing Date” shall apply only to the
Tranche 1 Closing and, with respect thereto, shall mean July 3, 2017, and the
terms of Section 6.2 are hereby amended accordingly. The foregoing is subject to
Recital H of this Assignment and the agreed upon date established herein as the
Tranche 1 Closing Date.
iv.    HUD Loan Assumption: The parties hereby agree that Buyer will not assume
the HUD Loan in connection with its acquisition of the Property. Instead,
proceeds from the Purchase Price shall be used to satisfy the HUD Loan
(exclusive of the prepayment fee, which is separately addressed below in this
Section). Seller shall pay all costs incurred in connection with the prepayment,
satisfaction or re-conveyance of the HUD Loan, including, without limitation,
re-conveyance and recording fees, penalties or charges, and any legal fees
associated therewith, except that Griffin Assignee shall pay (in addition to the
Purchase Price) the prepayment fee due and payable to Lender as a result of the
early pre-payment of the HUD Loan in an amount not to exceed $775,000.00, with
any prepayment fee in excess of said amount being the obligation of Seller. In
furtherance of the foregoing, all terms of the Agreement shall be modified
accordingly, including without limitation the following:
A.    Sections 2 and 2.2 of the Agreement are hereby amended to delete reference
to Buyer’s assumption of the HUD Loan;
B.     Section 2.5 of the Agreement is hereby deleted;


7

--------------------------------------------------------------------------------




C.    The definition of Pre-Disapproved Exceptions in Section 3.1 of the
Agreement is hereby modified to include the HUD Loan;
D.    Following the payoff of the HUD Loan, the refund of the HUD Reserves shall
be paid to Seller;
E.    Section 7.5.14 of the Agreement is hereby deleted; and
F.    The Loan Assumption Documents shall no longer be included among the
Closing documents, and the HUD Loan Assumption Requirements shall no longer be a
condition to the obligations of the parties to complete Closing.
v.    Waiver of Due Diligence Termination Right: Buyer hereby waives its right
pursuant to Section 5.2.1 of the Agreement to terminate the Agreement due to its
due diligence investigation of the Tranche 1 Properties, subject to (i) (A)
delivery by Seller to Buyer of personal financial statements and a schedule of
real estate owned by Seller or its affiliates together with sufficient
information within the control or possession of Seller or its affiliates
describing the same together with such other information or documentation
reasonably requested by Buyer (collectively, the “Seller Financial Information”)
and (B) approval by Buyer, in its sole and absolute discretion, that (I) the
Seller Financial Information is sufficient to provide a sufficient portion of
the security for the Purchase Agreement Guaranty, and (II) that NOI Guarantor
has, directly or indirectly, real estate holdings and the ability and control to
pledge such holdings to Buyer to provide a sufficient portion of the security
for the Purchase Agreement Guaranty (such determinations by Buyer, the “Seller
Financial Conditions”) and (ii) the satisfactory completion of the conditions to
the Tranche 1 Closing set forth in the Agreement. Not later than five (5)
business days after Buyer receives the Seller Financial Information, Buyer will
notify Seller as to whether Buyer has approved, in its sole and absolute
discretion, the Seller Financial Conditions. If Buyer approves the Seller
Financial Conditions, the parties shall prepare and agree to documentation
satisfactory to Buyer to implement the granting of the security interest to
Buyer with respect to the Seller Financial Conditions (the “Seller Security
Documents”). If Buyer notifies Seller during such five (5) business day period
that it does not approve the Seller Financial Conditions, then, within two (2)
business days thereafter, Seller shall either (i) terminate the Agreement, in
which case the Deposit shall be returned to Buyer or (ii) agree to fund One
Million Five Hundred Thousand Dollars ($1,500,000) (rather than $500,000 as
otherwise required) into the Holdback Escrow at the Tranche 1 Closing. If (i)
Buyer approves the Seller Financial Conditions but either the Seller Security
Documents are not executed and delivered at Closing or Seller fails to actually
fund the required $500,000 into the Holdback Escrow at Closing, or (ii) Buyer
disapproves of the Seller Financial Conditions and the Seller has agreed to fund
$1,500,000 into the Holdback Escrow at Closing as aforesaid, but thereafter
fails to actually fund such amount into the Holdback Escrow at Closing, then, in
either case, Seller shall be in breach of the Agreement and the terms of Section
13.1 of the Agreement shall apply.
vi.    Interim Structure: Seller acknowledges that it is the intention of
Griffin Assignee and Subtenant Assignee that, at Closing: (i) they will enter
into an agreement adding the Real Property Assets, and the Real Property Assets
under each of the Other Property Purchase Agreements to a master lease agreement
(the “Master Lease”) to which affiliates of


8

--------------------------------------------------------------------------------




Griffin Assignee and Subtenant Assignee are parties, and pursuant to which
Griffin Assignee (or its subsequent affiliated assignee) will lease said Real
Property Assets to an affiliate of Subtenant Assignee, who in turn will sublease
said Real Property Assets to Subtenant Assignee and certain affiliates of
Subtenant Assignees and (ii) the form and substance of each of the Interim Lease
and the Interim Management Agreement attached to the Agreement executed at
Closing shall be modified in a manner reasonably acceptable to Buyer to reflect
such post-Closing structure such that the Interim Lease will be a sub-sublease
of each said sublease to Subtenant Assignee or its affiliates.
vii.    Default Under Other Property Purchase Agreements: Section 13.3 of the
Agreement is hereby revised to provide that, following a Buyer default under the
Agreement or an Other Property Purchase Agreement, Seller shall only exercise
the same remedy with respect to all of the Agreement or the Other Property
Purchase Agreements with respect to such default. By way of example only, Seller
shall not be permitted to terminate only some of the Other Property Purchase
Agreements and require Buyer to perform with respect to the Agreement and the
remaining Other Property Purchase Agreements.
viii.    Closing Conditions
A.    Other Property Purchase Agreements: Section 9.1.17 of the Agreement is
hereby amended to state that the obligation of Buyer to purchase the Property
pursuant to the Agreement shall, at the option of Buyer, be subject to the
fulfillment of the condition that Buyer and the Other Sellers under only the
Tranche 1 PSAs concurrently close on the purchase and sale of each of the
Tranche 1 Properties pursuant to the terms and conditions of the Tranche 1
Property PSAs.
4.    Notices: Notices to “Buyer” pursuant to the Agreement shall be provided to
both Griffin Assignee and Subtenant Assignee. Any notice to be provided
hereunder to a party shall be sent to the parties as follows:
a.    Notices to Griffin Assignee shall be sent to the following address:
c/o Griffin-American Healthcare REIT IV, Inc.
18191 Von Karman Avenue, Suite 300
Irvine, CA 92612
Attention: General Counsel
E-mail: gwillhite@ahinvestors.com
With a copy to:
Arnall Golden Gregory LLP
171 17th Street NW, Suite 2100
Atlanta GA 30363
Attention: Steven A. Kaye, Esq.
E-mail: steven.kaye@agg.com
b.    Notices to Subtenant Assignee shall be sent to the following address:


9

--------------------------------------------------------------------------------




c/o Colonial Oaks Senior Living
Attention: Carl Mittendorff
930 Tahoe Boulevard, #802-612
Incline Village, Nevada 89451
Telephone: (520) 878-3993
E-mail: cmittendorff@gmail.com
Cox, Castle & Nicholson LLP
Attention: Kevin Kinigstein, Esq.
2029 Century Park East, Suite 2100
Los Angeles, California 90067
Telephone: (310) 284-2200
E-mail: kkinigstein@coxcastle.com
5.    Buyer Consent, Approval or Waiver of Rights: Where the Agreement requires
the consent, approval or waiver of any rights of Buyer, the consent, approval or
waiver (as applicable) of both Griffin Assignee and Subtenant Assignee shall be
required.
6.    Confidentiality: Seller acknowledges that Griffin Assignee is an entity
that is an affiliate of a Real Estate Investment Trust (“REIT”) and that, as
such, it may be subject to certain filing and reporting requirements in
accordance with federal laws and regulations, including but not limited to,
regulations promulgated by the Securities and Exchange Commission. Accordingly,
and notwithstanding any provision of the Agreement or the provisions of any
other existing agreement between the parties hereto to the contrary, (including
the terms of Section 20.17 of the Agreement) Buyer may publicly file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.
Additionally, Section 26 of the Agreement is hereby modified to provide that
Griffin Assignee shall have the right to issue a press release announcing the
Closing of transaction or any portion thereof, provided that such releases does
not specifically identify the Purchase Price paid for the Property, it being
agreed that the release may identify the aggregate consideration paid for the
Property and other properties acquired by Griffin Assignee and its affiliates,
inclusive of the Other Properties, provided that such press release aggregates
the consideration with properties other than the Property and the Other
Properties in a manner that does not readily disclose the consideration paid for
the Property and the Other Properties.
7.    REIT Savings Clause: No term or provision of this Assignment shall be
interpreted or construed to result in treatment of Assignee or its affiliates in
a manner that would subject Griffin Assignee or its affiliates to a material
risk of failing to satisfy the requirements of the Internal Revenue Code of
1986, as amended, relating to its status as a REIT, the parties agree to use
their respective best efforts to modify the terms hereof to prevent such
occurrence.
8.    Holdback Escrow Agreement. The Holdback Escrow Agreement is hereby amended
and restated in its entirety in the form attached hereto as Exhibit A.
9.    Miscellaneous: Except as modified by this Assignment, as consented to and
approved by Seller, the Agreement shall remain unmodified and in full force and
effect and the same is hereby ratified and confirmed by all parties.




10

--------------------------------------------------------------------------------




[Signatures on following page]


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have hereunto set their hands the day and year
first above written.


ASSIGNOR
Colonial Oaks Senior Living Holdco, LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ Carl Mittendorff
Name:
Carl Mittendorff
Its:
Authorized Signatory







SUBTENANT ASSIGNEE
COSL Belmont, LP,
a Delaware limited partnership
 
 
 
 
By:
/s/ Carl Mittendorff
Name:
Carl Mittendorff
Its:
Authorized Signatory







Additional signatures continue on the next page.


12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have hereunto set their hands the day and year
first above written.
GRIFFIN ASSIGNEE
GAHC4 Belmont CA ALF, LLC, a Delaware limited liability company,
By:
GAHC4 Northern CA Senior Housing Portfolio, LLC
a Delaware limited liability company, its Sole Member
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP, its
 
 
Sole Member
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc., its
 
 
 
General partner
 
 
 
 
 
 
 
By:
/s/ Stefan Oh
 
 
 
Name:
Stefan Oh
 
 
 
Its:
Executive Vice President, Acquisitions

Additional signatures continue on the next page.


13

--------------------------------------------------------------------------------




JOINDER
The undersigned Seller (in its capacity as Seller and as NOI Obligor) hereby
consents to and approves the assignment of the Agreement pursuant to the terms
of this Assignment, and further hereby consents to and agrees with the amendment
of the Agreement as modified by the terms of this Assignment, and agrees to be
bound by the terms hereof.


Nazareth Vista, LLC
 
 
By:
/s/ Mounir Kardosh
Name:
Mounir Kardosh
Its:
Managing Member



The undersigned NOI Guarantor hereby consents to and approves the assignment of
the Agreement pursuant to the terms of this Assignment, and further hereby
consents to and agrees with the amendment of the Agreement as modified by the
terms of this Assignment, and agrees to be bound by the terms hereof.
/s/ Mounir Kardosh
Mounir Kardosh



14